On January 30,2003, the Defendant was sentenced for Criminal Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102(1), MCA, committed to the Department of Corrections for a consecutive period of Five (5) years to be suspended in its entirety, subject to the conditions of probation; and other terms and conditions given January 30, 2003.
On July 17, 2008, the Court revoked the Defendant’s suspended sentence; the was Defendant committed to the Department of Corrections for a consecutive period of Five (5) years, with those Five (5) years suspended; Defendant must comply with all requirements imposed by this Court’s Judgments dated May 2, 2002, and January 30, 2003, including supervision fees; and other terms and conditions given on July 17, 2008.
On July 11, 2013, the Court revoked the Defendant’s suspended sentence; the Defendant was sentenced to the Montana State Prison for a period of Five (5) years with Three (3) years suspended; Recommendation of this Court that *101as conditions of probation, and recommended conditions of parole, the Defendant comply with all requirements imposed by this Court’s Judgments of January 30, 2003 and July 17, 2008; and other terms and conditions given July 11, 2013.
DATED this 12th day of December, 2013.
On November 7, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Jorden Ramler, third year law student under the supervision of Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.